Citation Nr: 0814355	
Decision Date: 05/01/08    Archive Date: 05/12/08	

DOCKET NO.  05-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.   

2.  Entitlement to service connection for a right foot 
disability.   

3.  Entitlement to service connection for a left knee 
disability.   

4.  Entitlement to service connection for a right and left 
breast disability.   

5.  Entitlement to service connection for the residuals of 
head injury.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to 
April 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect her appeal as to the issue of service 
connection for a chronic upper abdominal condition.  
Moreover, in a rating decision of October 2007, the RO 
granted service connection (and a 20 percent evaluation) for 
a right ankle disability, specifically, right ankle strain.  
Accordingly, neither of those issues are currently before the 
Board.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In a Notice of Disagreement dated and received in 
February 2005, the veteran indicated that she wished to be 
afforded an RO hearing at the VARO located in Seattle, 
Washington.  In a subsequent Substantive Appeal of 
September 2005, the veteran further indicated that she did 
not desire a hearing before the Board of Veterans' Appeals.  

Pertinent evidence of record is to the effect that the 
veteran failed to report for the aforementioned RO hearing 
scheduled for her in August of 2006.  However, in a 
subsequent VA Form 9 dated in August 2006, the veteran 
indicated that she wished to appear before a Veterans Law 
Judge at the VARO located in Seattle, Washington.  To date, 
the veteran has not been afforded that hearing before a 
traveling Veterans Law Judge.  Nor has her request for such a 
hearing been withdrawn.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Seattle, Washington.  A copy 
of the letter scheduling the veteran for 
that hearing, as well as a transcript of 
the hearing, should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).


	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



